Case 11-14074-LSS Doc 314 Filed 07/28/20 Page 1 of 8

 

E | i i= D ADELSO ADRIANZA

113 Washington Street — Newton, MA 02458 — U.S.A.

20278 JUL 21 AM 9:39 M: (859) 803-2279 | aaadrianza@gmail.com

—— a SSS
USB sua TEY co couRr VIA REGISTERED LETTER

DISTRICT OF GFL AW.
July 14, 2020
The Honorable Judge L. Selber Silverstein
U.S. Bankruptcy Court — District of Delaware
824 North Market Street, 6th Floor
Wilmington, DE 19801

Dear Judge Silverstein,

This communication is in reference to Crystallex International Corporation (the Company) and the
Reply Brief in Further Support of Its Motion for an Order Approving the Process of Sale of Shares of
PDV Holding, Inc. filed by its legal counsel in relation to the Delaware District Court case (1:17-mc-
00151-LPS Document 201 Filed 07/13/20).

One of the fundamental pillars on which the U.S. Bankruptcy Code rests is the protection and
maximization of the debtor’s assets. Failure to do so runs counter to the purpose and objectives of the
statute and the protection of the public and private interests that the U.S. Congress and the Canadian
Parliament pursued by enacting the bankruptcy laws.

Two overarching objectives of the U.S. and Canadian bankruptcy laws are to preserve the
countervailing interests of creditors and other parties in interest by maximizing and distributing the
estate’s assets in an orderly and efficient manner, and to enable its financial rehabilitation. The latter
is generally only possible through compromise amongst the parties in interest, unless, as in the instant
case, the estate gains access to assets not available to it pre-petition. The trustee and the bankruptcy
court are entrusted with the administration and execution of a proceeding that ensures the statute’s
purpose and objectives. If the fiduciaries involved fail to act as required, the bankruptcy court must
step in to ensure the proceeding meets the fair and equitable results the statute is intended to achieve.

In my previous communication to the Bankruptcy Court (DEBK Court) and the District Court (DEDC
Court) | delineated a series of actions and omissions by the Debtor in Possession (DIP), the Monitor
and the CCAA Court that undermine the purpose and objectives of the U.S. and Canadian bankruptcy
laws with respect to the protection and maximization of the debtor’s assets. Stripping and misuse of
estate assets are included in the distribution scheme built into the Credit Agreement between the
Company and the DIP Lender and approved by the Monitor and the CCAA Court that is intended to be
used to distribute the estate’s assets. Said distribution scheme includes post-petition interest on
unsecured debt ranging from over 20% to the Noteholders and 5% for all other junior creditors, and
tax loss carryforward benefits to the DIP Lender, which are disallowed by the U.S. and Canadian
bankruptcy laws. More recently, the Company reaffirmed its intention to continue to undermine the
purpose and objectives of the bankruptcy laws, as elaborated further below, that compelled me to
write this letter to your Honor.

This state of affairs calls for the DEBK Court to take measures to prevent serious and irreparable harm
to the estate and, as a consequence, to parties in interest. Measures such as restricting the transfer,
encumbrance, disposition or distribution of the estate’s assets are warranted until such time as the

Adelso Adrianza 2 | Page
Case 11-14074-LSS Doc 314 Filed 07/28/20 Page 2 of 8

DEBK Court or an appellate court conclusively confirms the fairness and reasonableness of the
reorganization or liquidation plan. The absence of these measures could result in the estate and
stakeholders being deprived of the right to protect their interests as a consequence of equitable
mootness.

THE PRESERVATION AND MAXIMIZATION OF THE VALUE OF THE ESTATE’S ASSETS MANDATE

In the afore-mentioned reply brief, the Company’s legal counsel makes the following statement (III,
page 5):

“Crystallex has a valid lien on the shares of PDVH and nearly $1 billion outstanding on its
judgment.”

In my letter to your Honor dated May 28, 2020 (case 1:17-mc-00151-LPS Doc. 176 filed on 06/04/20 p.
14) in which | copied Chief Judge Stark; | wrote the following regarding the amount owed to the
Company by the Republic:

The main objective of the Company’s legal proceedings in the U.S. courts is the enforcement of
the ICSID award and the Delaware District Court’s writ of attachment on the CITGO shares
owned by the Republic through Petrdéleos de Venezuela (PDVSA). Since the Republic did not
honor the second settlement agreement, the amount to be collected through the attachment
of the CITGO shares is reset to the award amount (US $1.2 billion), the pre-award interest (US
$200 million), the post-award interest (USS 165 million as of Dec. 2019) and the value of the
mining data (USS 300 million), for an estimated USS 1.9 billion total. This amount needs to be
reduced by the partial payments received by the Company worth an estimated USS 300 million.
The USS 469 million in payments received by the Company included USS 350 million in
Venezuelan bonds at market value at the time of the payment, which were frozen by the OFAC
regulations and are currently worth a fraction of this amount.

Sophisticated financiers and businessmen as the DIP Lender and the Company’s Management and
Officers are, they would not mistakenly refer to a USS 1.9 billion dollars debt amount as “nearly $1
billion”. According to the Merriam-Webster Dictionary, “nearly” means “almost but not quite”.
Therefore, the Company’s expectation to collect less than USS 1 billion through the writ of attachment
proceeding at the Delaware District Court is further confirmation of the disregard of the fiduciaries
involved for their duty to preserve and protect the estates’ assets as required by the CCAA and the
Bankruptcy Code.

The Canada — Venezuela Bilateral Investment Treaty sets forth the following expropriations and
compensation rules:

Article Vil - Expropriation

1. Investments or returns of investors of either Contracting Party shall not be nationalized,
expropriated or subjected to measures having an effect equivalent to nationalization or
expropriation (hereinafter referred to as “expropriation") in the territory of the other
Contracting Party, except for a public purpose, under due process of law, in a non-
discriminatory manner and against prompt, adequate and effective compensation. Such
compensation shall be based on the genuine value of the investment or returns
expropriated immediately before the expropriation or at the time the proposed
expropriation became public knowledge, whichever is the earlier, shall be payable from the
date of expropriation with interest at a normal commercial rate, shall be paid without delay

Adelso Adrianza 3 | Page
Case 11-14074-LSS Doc 314 Filed 07/28/20 Page 3 of 8

and shall be effectively realizable and freely transferable. [Emphasis added].

It follows that as long as the ICSID award compensation is not adequate and effective, it remains due.
The USS 350 million payment to the Company with Venezuelan bonds was not adequate and effective
compensation then, and is much less so today, given that the bonds were and remain frozen due to
OFAC regulations. These bonds may remain frozen indefinitely due to questions regarding their
provenance. Being this the case, a prudent fiduciary would pursue the collection of the full amount
due to the estate and return the frozen bonds to the Venezuelan government.

The continued disregard for the protection and maximization of the estate’s assets is in direct violation
of the Canadian and U.S. bankruptcy laws and policies whose paramount objectives were set forth by
both statute and common law and affirmed by the U.S. and Canadian Supreme Courts:

The Supreme Court of Canada in 9354-9186 Québec Inc. v. Callidus Capital Corp., 2020 SCC 10:

[40] Together, Canada’s insolvency statutes pursue an array of overarching remedial
objectives that reflect the wide ranging and potentially “catastrophic” impacts insolvency can
have (Sun Indalex Finance, LLC v. United Steelworkers, 2013 SCC 6, [2013] 1 S.C.R. 271, at
para. 1). These objectives include: providing for timely, efficient and impartial resolution of a
debtor’s insolvency; preserving and maximizing the value of a debtor’s assets; ensuring fair
and equitable treatment of the claims against a debtor; protecting the public interest; and,
in the context of a commercial insolvency, balancing the costs and benefits of restructuring
or liquidating the company... [Emphasis added].

The United States Supreme Court in Local Loan Co. v. Hunt, 292 U.S. 242-245 (1934) ...

One of the primary purposes of the Bankruptcy Act is to "relieve the honest debtor from
the weight of oppressive indebtedness, and permit him to start afresh free from the
obligations and responsibilities consequent upon business misfortunes.” (citing Williams v.
U.S. Fidelity & Guaranty Co., 236 U. S. 549, 236 U. S. 554-555).

This purpose of the act has been again and again emphasized by the courts as being of
public, as well as private, interest, in that it gives to the honest but unfortunate debtor who
surrenders for distribution the property which he owns at the time of bankruptcy a new
opportunity in life and a clear field for future effort, unhampered by the pressure and
discouragement of preexisting debt. Stellwagen v. Clum, 245 U. S. 605, 245 U. S. 617;
Hanover National Bank v. Moyses, supra; Swarts v. Fourth National Bank, 117 F. 1, 3; United
States v. Hammond, 104 F. 862, 863; Barton Bros. v. Texas Produce Co., 136 F. 355, 357;
Hardie v. Swafford Bros. Dry Goods Co., 165 F. 588, 591; Gilbert v. Shouse, 61 F.2d 398. The
various provisions of the Bankruptcy Act were adopted in the light of that view, and are to be
construed when reasonably possible in harmony with it so as to effectuate the general
purpose and policy of the act. Local rules subversive of that result cannot be accepted as
controiling the action of a federal court.

.. and in United States v. Whiting Pools, inc., 462 U.S. 198 p. 203 (1983):

In proceedings under the reorganization provisions of the Bankruptcy Code, a troubled
enterprise may be restructured to enable it to operate successfully in the future. Until the
business can be reorganized pursuant to a plan under 11 U.S.C. §§ 1121-1129 (1976 ed., Supp.
V), the trustee or debtor-in-possession is authorized to manage the property of the estate

Adelso Adrianza4|]Page
Case 11-14074-LSS Doc 314 Filed 07/28/20 Page 4 of 8

and to continue the operation of the business. See § 1108. By permitting reorganization,
Congress anticipated that the business would continue to provide jobs, to satisfy creditors’
claims, and to produce a return for its owners. H.R.Rep. No. 95-595, p. 220 (1977). Congress
presumed that the assets of the debtor would be more valuable if used in a rehabilitated
business than if “sold for scrap." Ibid. The reorganization effort would have small chance of
success, however, if property essential to running the business were excluded from the
estate. See 6 J. Moore & L. King, Collier on Bankruptcy 3.05, p. 431 (14th ed. 1978). Thus, to
facilitate the rehabilitation of the debtor's business, all the debtor's property must be
included in the reorganization estate.

Section 1501(a) of the Bankruptcy Code sets forth the purpose and objectives of Chapter 15:

1. Encourage cooperation between courts of the United States, foreign courts, trustees,

examiners, debtors, and debtors-in-possession in cross-border insolvency cases,

Provide greater legal certainty for international trade and investments,

3. Promote the fair and efficient administration of cross-border insolvencies to protect the
interests of all creditors, the debtor and other interested parties,

4. Protect and maximize the value of the debtor's assets,

Facilitate the rescue of financially troubled businesses, thereby protecting investment and

preserving employment.

N

wi

Section 1521 sets forth the means whereby the U.S. bankruptcy courts becomes the enablers of the
Chapter’s purpose and objectives:

(a) Upon recognition of a foreign proceeding, whether main or nonmain, where necessary to
effectuate the purpose of this chapter and to protect the assets of the debtor or the
interests of the creditors, the court may, at the request of the foreign representative, grant
any appropriate relief, including—

(3) suspending the right to transfer, encumber or otherwise dispose of any assets of the
debtor to the extent this right has not been suspended under section 1520(a);

(4) providing for the examination of witnesses, the taking of evidence or the delivery of
information concerning the debtor's assets, affairs, rights, obligations or liabilities;

(5) entrusting the administration or realization of all or part of the debtor's assets within
the territorial jurisdiction of the United States to the foreign representative or another
person, including an examiner, authorized by the court;

(6) extending relief granted under section 1519(a); and

(7) granting any additional relief that may be available to a trustee, except for relief
available under sections 522, 544, 545, 547, 548, 550, and 724(a).

[Emphasis Added.]

The DEBK Court’s authority to protect local interests is underscored by the UNCITRAL Model Law on
Cross-Border Insolvency with Guide to Enactment and Interpretation publication (2014) as follows:

Article 21. Relief that may be granted upon recognition of a foreign proceeding

Adelso Adrianza5 | Page
Case 11-14074-LSS Doc 314 Filed 07/28/20 Page 5of8

192. The “turnover” of assets to the foreign representative (or another person), as envisaged
in paragraph 2, is discretionary. It should be noted that the Model Law contains several
safeguards designed to ensure the protection of local interests before assets are turned
over to the foreign representative. Those safeguards include the following: the general
statement of the principle of protection of local interests in article 22, paragraph 1; the
provision in article 21, paragraph 2, that the court should not authorize the turnover of
assets until it is assured that the local creditors’ interests are protected; and article 22,
paragraph 2, according to which the court may subject the relief that it grants to conditions
it considers appropriate.

[Emphasis Added.]

The latent irreparable harm to the estate through equitable mootness arises from the DIP’s and the Foreign
Representative’s approval of or lack of action against measures harmful to it. The risk involved is made self-
evident by the U.S. Supreme Court ruling in Law v. Siegel, 571 U. S., 8 (2014):

“We have held that a trustee’s failure to make a timely objection prevents him from challenging an
exemption. Taylor v. Freeland & Kronz, 503 U. S. 638, 643-644 (1992).”

Two illustrations of harm to the estate by the DIP with the approval of or inaction by the Monitor are
the post-petition interest on unsecure debt and the mining data giveaway. In the first instance, the
Interested Directors and the DIP Lender agreed to allow post-petition interest on unsecured debt that
ran counter to the law to the extent that it was granted outside of a plan of arrangement and that it
far exceeded both the contractual and statutory rates. In the second instance, the DIP, led by four
interested Directors and one independent director, agreed to give away the Las Cristinas mining data
to Venezuela despite the fact that another expropriated gold miner, Gold Reserve, Inc., had previously
sold its mining data to the Republic for USS 240 million. The reasons for these actions were first, to
avoid a plan of arrangement that inexorably led to the Company’s liquidation and the DIP’s loss of
control over the estate, and second, to entice the Republic to enter the two failed settlement
agreements and monetize the ICSID award faster, in pursuit of their self-interest and at the estate’s
expense, respectively.

The law allows the Interested Directors and the DIP Lender to pursue their own interests, provided

they absorb the costs involved.t A secured lender looking to pursue or avoid a reorganization or
liquidation may, under certain conditions, provide a recovery outside the absolute priority rule to
certain parties in interest, but not others, using its own bankruptcy entitlements. However, such
discrimination is not permissible for value distributed against the debtor’s estate under a plan of
arrangement. Tellingly, when the share of the Net Arbitration Proceeds (NAP) assigned to the
Management Incentive Plan (MIP) became materially impaired by the increase of the DIP Lender’s NAP
share from 35% to 88%, the DIP Lender and the Interested Directors entered into a NAP sharing
agreement that transferred tens of millions of dollars from the former to the latter.

The Monitor’s failure to take steps to prevent the attending harm to the estate and other parties in
interest is, literally, contrary to the Code of Ethics issued by Office of the Superintendent of Bankruptcy
— the Canadian governmental office that licenses and regulates insolvency professionals such as
trustees, monitors and receivers. However, according to the Superintendent’s office, the Monitor does
not violate the Code of Ethics when breaches result from following the Company’s instructions as

 

1 See In re Nuverra Environmental Solutions Inc., 17-1024 (D. Del. Aug. 21, 2018).

Adelso Adrianza 6 | Page
Case 11-14074-LSS Doc 314 Filed 07/28/20 Page 6 of 8

required by the CCAA Court orders. Thus, the Monitor’s role in the CCAA and cross-border insolvency
proceedings is generally to provide financial and administrative assistance to the CCAA Court and the

Company. This fact is documented in an article by bankruptcy law experts from a leading Canadian
corporate law firm as follows:

Lastly, the monitors are primarily officers of the court and as such have been described as the
“eyes and ears” of the court. In this role, the monitor is an independent officer of the court that
essentially implements the court’s commercial oversight of the restructuring proceedings. In this
regard, the monitor is not an adversary in the restructuring proceedings and generally avoids
taking adversarial positions directly against any party. Rather, the monitor generally restricts
itself to providing the court with its views on the commercial consequences of the positions of
the parties. Therefore, the representations, suggestions and conclusions of the monitors are
given substantial weight, and the courts give them considerable deference and, in most

instances, are guided by their advice.”

Thus, the Monitor’s role is similar to that of a U.S. Trustee, who plays an administrative role in
bankruptcy cases. In contrast, a court-appointed trustee is charged with protecting and administering
the bankruptcy estate and his responsibilities encompass duties geared primarily to enable the estate
to meet its debt obligations and, when feasible, to facilitate the reorganization and survival of the
debtor as a going concern; which is, in essence, the purpose and objectives of the Canadian and U.S.
bankruptcy laws. U.S case law underscores these duties:

“First, the fiduciary duty of the trustee runs to shareholders as well as to creditors.”. CFTC v.
Weintraub, 471 U.S. 343 (1985) (citing in re Washington Group, Inc., 476 F. Supp. at 250; In re
Ducker, 134 F. 43, 47 (CA6 1905)).

“Respondents also ignore that, if a debtor remains in possession - that is, if a trustee is not
appointed -- the debtor's directors bear essentially the same fiduciary obligation to creditors
and shareholders as would the trustee for a debtor out of possession. CFTC v. Weintraub, 471
U.S. 343 (1985), (citing Wolf v. Weinstein, 372 U. S. 633, 372 U. S. 649-652 (1963)).

“Indeed, the willingness of courts to leave debtors in possession "is premised upon an
assurance that the officers and managing employees can be depended upon to carry out the
fiduciary responsibilities of a trustee." CFTC v. Weintraub, 471 U.S. 343 (1985), (citing Wolf v.
Weinstein, 372 U. S. 651)).

“The trustee also has a fiduciary obligation to conserve the assets of the estate and to
maximize distribution to creditors.” In re Ridgen, 795 F.2d 727 (9th Cir. 1986), (citing In Re
Benny, 29 B.R. 754, 760 (N.D.Cal. 1983); 2A Collier on Bankruptcy 4] 47.04 (14th ed. 1978)).

“A bankruptcy or reorganization trustee has a duty to exercise that measure of care and
diligence that an ordinary prudent person would exercise under similar circumstances.” [n re
Ridgen, 795 F.2d 727 (9th Cir. 1986), (citing In re Cochise College Park, Inc., 703 F.2d 1339, 1357

 

2 The Role of the Monitor and its Impact on U.S. Restructuring, D. Ferland and C. Lachance, Davies Ward Phillips
& Vineberg LLP, Dec. 2014, www.lexpert.ca.

Adelso Adrianza7| Page
Case 11-14074-LSS Doc 314 Filed 07/28/20 Page 7 of 8

(9th Cir. 1983)).

“Beyond the statutory duties, bankruptcy trustees owe to the beneficiaries of the estate the
usual common law trust duties, such as the duty of loyalty, which proscribes self-dealing.” In
re Markos Gurnee P’ship, 182 B.R. 211, 219 (Bankr. N.D. Ill. 1995), (citing Mosser v. Darrow, 341
U.S. 267, 271, 71 S.Ct. 680, 682, 95 L.Ed. 927 (1951) ("Equity tolerates in bankruptcy trustees
no interest adverse to the trust.")).

[Emphasis Added.]

The disregard for the preservation of the bankruptcy estate’s assets and its rehabilitation, as
demonstrated by the asset stripping and gifting in pursuit of the DIP Lender’s and the Interested
Directors’ self-interest, is in violation of the U.S. Bankruptcy Code’s purpose and objectives. The failure
of the DIP and Trustee, the Monitor and Foreign Representative, and the CCAA Court to prevent the
misuse of assets is inadmissible and results in serious and irreparable harm to the estate and its
stakeholders.

In view of this situation, it may be incumbent upon DEBK Court to implement measures such as
restricting the transfer, encumbrance, disposition or distribution of the estate’s assets until it or an
appellate court conclusively confirms the fairness and reasonableness of the reorganization or
liquidation plan. Otherwise, the bankruptcy estate and parties in interest improperly impaired will be
deprived of the right to protect their interests as a consequence of equitable mootness.

Hundreds of individual U.S. investors like myself may be compelled to take action to protect the
estate’s assets and to assert their rights in U.S. courts, but may be constrained by court decisions
rendering such intervention futile from the outset. Measures to allow a full review of the Company’s
bankruptcy proceeding by the DEBK Court or appellate U.S. courts are warranted by the actions and
omission by the DIP / Trustee, the Monitor and the CCAA Court mentioned above. The DEBK Court’s
steps to enable the fullest case review to afford the bankruptcy estate the protection required by law
are, therefore, essential.

In closing, there are aspects of the bankruptcy proceeding in discussion that may be considered self-
evident but that, nonetheless, are worth mentioning. The Company and the bankruptcy estate are two
entirely different legal persons that may have different goals in a bankruptcy proceeding. This is
specially the case, as it is here, when the Company, the DIP Lender and the Trustee are one and the
same, since they all are present in and represented by the Company’s Board of Directors and officers;
two of whom are the DIP Lender’s nominee Directors and its leading partners - the CEO and the COO,
and two Interested Directors are company insiders, whose interest in the outcome of the bankruptcy
proceeding are closely tied to those of the DIP Lender.

The Credit Agreement between the Company and the DIP Lender is a financing contract that binds
them, but not necessarily the bankruptcy estate. This agreement gives the DIP Lender the right to file
a claim against the bankruptcy estate for value bargained with the Company under contract law, but
this contract does not control the operation of the bankruptcy proceeding. Hence, the use of the
distribution scheme in the Credit Agreement to allocate and dispose of the estate’s assets as a proxy
for a plan of arrangement or liquidation is impermissible to the extent that it is not the result of a
collective process and fails to meet the fair and reasonable standard required by law.

Adelso Adrianza8 | Page
Case 11-14074-LSS Doc 314 Filed 07/28/20 Page 8 of 8

Sincerely.

   

 

Adelso A. Adrianza

 

cc: The Honorable Justice J. Hainey, Ontario Superior Court of Justice
Mr. David Byers - via email (dbyers@stikeman.com)
Mr. Robert Chadwick — via email (rchadwick@goodmans.ca)
Mr. Alexander Cobb — via email (acobb@osler.com)
Mr. Brian Denega — via email (brian.m.denega@ca.ey.com)
Mr. Robert Fung — via email (rfung@crystallex.com)
Mr. Harry J. Near - via email (info@earnscliffe.ca)
Mr. Timothy Pinos — via email (tpinos@casselsbrock.com)
Mr. Clifton Prophet - via email (Clifton. Prophet@Gowlings.com)
Mr. Jay A. Swartz - via email (JSwartz@DWPV.com)

Adelso Adrianza9| Page
